STATEMENT OF ADDITIONAL INFORMATION August 1, 2016, as revised or amended September 30, 2016, December 30, 2016, February 1, 2017, March 1, 2017 and March 31, 2017 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus BNY Mellon Funds, Inc. DBNYMFI Dreyfus Alternative Diversifier Strategies Fund DADSF Class A/DRNAX October 31 st March 1 st Class C/DRNCX March 1 st Class I/DRNIX March 1 st Class Y/DRYNX March 1 st Class T/DRNTX March 31 st Dreyfus Emerging Markets Debt U.S. Dollar Fund DEMDUSDF Class A/DMEAX October 31 st March 1 st Class C/DMMCX March 1 st Class I/DMEIX March 1 st Class Y/DMEYX March 1 st Class T/DMETX March 31 st Dreyfus Global Emerging Markets Fund DGEMF Class A/DGEAX October 31 st March 1 st Class C/DGECX March 1 st Class I/DGIEX March 1 st Class Y/DGEYX March 1 st Class T/DGETX March 31 st Dreyfus Select Managers Long/Short Fund DSMLSF Class A/DBNAX October 31 st March 1 st Class C/DBNCX March 1 st Class I/DBNIX March 1 st Class Y/DBNYX March 1 st Class T/DBNTX March 31 st Dreyfus Yield Enhancement Strategy Fund DYESF Class A/DABMX October 31 st March 1 st Class C/DABLX March 1 st Class I/DABKX March 1 st Class Y/DABJX March 1 st Class T/DABTX March 31 st Dreyfus Funds, Inc. DFI Dreyfus Mid-Cap Growth Fund DMCGF Class A/FRSDX December 31 st March 31 st Class C/FRSCX Class F/FRSPX Class I/FRSRX Class T/FGWTX Dreyfus Investment Funds DIF Dreyfus Diversified Emerging Markets Fund DDEMF Class A/DBEAX September 30 th February 1 st GRP5-SAI-0317 A Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Class C/DBECX February 1 st Class I/SBCEX February 1 st Class Y/SBYEX February 1 st Class T/DTBEX March 31 st Dreyfus/The Boston Company Small Cap Growth Fund D/TBCSCGF Class I/SSETX September 30 th February 1 st Class Y/SSYGX February 1 st Dreyfus/The Boston Company Small Cap Value Fund D/TBCSCVF Class A/RUDAX September 30 th February 1 st Class C/BOSCX February 1 st Class I/STSVX February 1 st Class Y/BOSYX February 1 st Class T/BOSTX March 31 st Dreyfus/The Boston Company Small/Mid Cap Growth Fund D/TBCSMCGF Class A/DBMAX September 30 th February 1 st Class C/DBMCX February 1 st Class I/SDSCX February 1 st Class Y/DBMYX February 1 st Class T/DBMTX March 31 st Dreyfus/Newton International Equity Fund D/NIEF Class A/NIEAX September 30 th February 1 st Class C/NIECX February 1 st Class I/SNIEX February 1 st Class Y/NIEYX February 1 st Class T/DNETX March 31 st Dreyfus/Standish Global Fixed Income Fund D/SGFIF Class A/DHGAX December 31 st March 31 st Class C/DHGCX Class I/SDGIX Class Y/DSDYX Class T/DHGTX Dreyfus Tax Sensitive Total Return Bond Fund DTSTRBF Class A/DSDAX September 30 th February 1 st Class C/DSDCX February 1 st Class I/SDITX February 1 st Class Y/SDYTX February 1 st Class T/DSDTX March 31 st The Dreyfus/Laurel Funds, Inc. DLFI General AMT-Free Municipal Money Market Fund GAMTFMMMF Class A/DLTXX November 30 th March 31 st Class B/DMBXX Dreyfus Class/DLRXX Dreyfus Institutional S&P 500 Stock Index Fund DISPSIF Class I/DSPIX October 31 st March 1 st Dreyfus Bond Market Index Fund DBMIF Class I/DBIRX October 31 st March 1 st Investor Shares/DBMIX March 1 st Dreyfus Core Equity Fund DCEF Class A/DLTSX August 31 st December 30 th Class C/DPECX December 30 th Class I/DPERX December 30 th Class T/DLTTX March 31 st Dreyfus Disciplined Stock Fund DDSF DDSTX October 31 st March 1 st Dreyfus Floating Rate Income Fund DFRIF Class A/DFLAX August 31 st December 30 th Class C/DFLCX December 30 th Class I/DFLIX December 30 th Class Y/DFLYX December 30 th Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Class T/DFLTX March 31 st Dreyfus Opportunistic Fixed Income Fund DOFIF Class A/DSTAX October 31 st March 1 st Class C/DSTCX March 1 st Class I/DSTRX March 1 st Class Y/DSTYX March 1 st Class T/DSTTX March 31 st Dreyfus Tax Managed Growth Fund DTMGF Class A/DTMGX October 31 st March 1 st Class C/DPTAX March 1 st Class I/DPTRX March 1 st Class T/DPTTX March 31 st General Treasury and Agency Money Market Fund GTAMMF Class A/DUIXX November 30 th March 31 st Class B/DABXX Dreyfus Class/DUTXX The Dreyfus/Laurel Funds Trust DLFT Dreyfus Emerging Markets Debt Local Currency Fund DEMDLCF Class A/DDBAX May 31 st September 30 th Class C/DDBCX September 30 th Class I/DDBIX September 30 th Class Y/DDBYX September 30 th Class T/DDBTX March 31 st Dreyfus Equity Income Fund DEIF Class A/DQIAX May 31 st September 30 th Class C/DQICX September 30 th Class I/DQIRX September 30 th Class Y/DQIYX September 30 th Class T/DTQIX March 31 st Dreyfus Global Equity Income Fund DGEIF Class A/DEQAX October 31 st March 1 st Class C/DEQCX March 1 st Class I/DQEIX March 1 st Class Y/DEQYX March 1 st Class T/DQETX March 31 st Dreyfus High Yield Fund DHYF Class A/DPLTX December 31 st March 31 st Class C/PTHIX Class I/DLHRX Class T/DLHTX Dreyfus International Bond Fund DIBF Class A/DIBAX October 31 st March 1 st Class C/DIBCX March 1 st Class I/DIBRX March 1 st Class Y/DIBYX March 1 st Class T/DIBTX March 31 st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-15 Manager's and Sub-Advisers' Compensation I-15 Compliance Services I-18 ADMINISTRATION COMPENSATION I-20 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-20 OFFERING PRICE I-27 RATINGS OF CORPORATE DEBT SECURITIES I-29 RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES I-30 RATINGS OF MUNICIPAL OBLIGATIONS I-31 SECURITIES OF REGULAR BROKERS OR DEALERS I-31 COMMISSIONS I-33 PORTFOLIO TURNOVER VARIATION I-35 SHARE OWNERSHIP I-36 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Dreyfus TeleTransfer Privilege II-2 Information Pertaining to Purchase Orders II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 HOW TO REDEEM SHARES II-3 TeleTransfer Privilege II-4 Wire Redemption Privilege II-4 Information Pertaining to Redemptions II-4 SHAREHOLDER SERVICES II-4 Fund Exchanges II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT II-6 Shareholder Services Agreement II-11 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-12 Funds other than Money Market Funds II-12 Money Market Funds II-31 INVESTMENT RESTRICTIONS II-34 Fundamental Policies II-34 Nonfundamental Policies II-41 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-45 DIVIDENDS AND DISTRIBUTIONS II-48 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-48 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-50 ADMINISTRATION ARRANGEMENTS II-50 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-51 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege (not applicable to Class T shares) III-2 Reopening an Account (not applicable to Class T shares) III-2 Multi-Class Funds III-3 All Other Funds and Share Classes III-5 Information Relating to Purchase Orders (money market funds only) III-6 Converting Shares III-6 Taxpayer ID Number III-6 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 Fund Liquidation (money market funds only) III-11 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-12 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Fund Exchanges III-12 Class A or Class shares of a Multi-Class Fund III-14 Shares Received by Exchange From Class B Shares III-14 Class Y Shares III-14 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-14 Dreyfus Auto-Exchange Privilege III-14 Dreyfus Automatic Asset Builder ® III-14 Dreyfus Government Direct Deposit Privilege III-15 Dreyfus Payroll Savings Plan III-15 Dreyfus Dividend Options III-15 Dreyfus Dividend Sweep III-15 Dreyfus Dividend ACH III-15 Dreyfus Automatic Withdrawal Plan III-15 Letter of Intent
